Citation Nr: 0018638	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  95-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for coronary artery 
disease with hypertension, status post coronary artery bypass 
grafting, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for bilateral 
glaucoma, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, and 
retired from active service in August 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1994, in which the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied a compensable evaluation for bilateral 
hearing loss disability, and from a rating decision of May 
1995, in which the RO denied increased ratings for bilateral 
glaucoma and hypertension.  In October 1995, the RO 
characterized the latter disability as coronary artery 
disease with bypass grafting, and assigned a 100 percent 
rating therefor for the period from November 13, 1994, 
through January 31, 1996, with a 30 percent rating in effect 
as of February 1, 1996.  The Board notes that the question of 
entitlement to an increased rating for this disability is 
still subject to appellate consideration; see AB v. Brown, 6 
Vet. App. 35 (1993).  The Board also notes that this 
disability was subsequently characterized by the RO as 
indicated on the first page of this decision.

A personal hearing was held before the undersigned Member of 
the Board, sitting in Montgomery, in May 2000.



REMAND

Initially, the Board notes that the veteran's claims for 
increased or compensable ratings are well grounded, in that 
he has alleged that his service-connected disabilities have 
increased in severity.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The veteran has indicated that he was accorded medical 
treatment for his service-connected cardiac disorder in July 
1998.  Records pertaining to such treatment have not been 
associated with his claims folder.

In addition, the Board notes that the veteran was last 
accorded a general VA examination for rating purposes in 
February 1996, and special VA examinations with regard to his 
service-connected disabilities in August 1995.  The Board is 
of the opinion that the reports of current medical 
examinations would be of significant probative value, and 
should be secured.

This case is accordingly REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for cardiac, eye, 
and hearing problems since April 1998.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if appropriate, the RO 
should request that any and all health 
care providers so identified furnish 
legible copies of all medical records 
compiled pursuant to treatment accorded 
the veteran since April 1998.


3.  Following receipt of any and all such 
records, the veteran should be accorded 
VA audiologic, ophthalmologic, and 
cardiac examinations, conducted by the 
appropriate specialists if possible, in 
order to ascertain the severity of his 
bilateral hearing loss disability, 
bilateral glaucoma, and coronary artery 
disease, respectively.  All tests 
indicated should be conducted concomitant 
with these examinations.  All clinical 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical, and legible manner on the 
examination reports.  The veteran's 
claims file and a copy of this Remand are 
to be furnished to each examiner, for his 
or her review and referral, prior to each 
examination.

4.  Upon satisfactory completion of the 
above actions, the RO should review the 
veteran's claims, and determine whether 
increased ratings for eye and cardiac 
disabilities, and a compensable 
evaluation for a hearing disability, can 
now be granted.  If the decision remains 
in any manner adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case, and be provided with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that failure to report 
for a scheduled VA examination, without demonstrated good 
cause, may result in adverse action with regard to his 
claims, to include the possible denial thereof.


The Board expresses its gratitude in advance to the RO for 
assisting in the requested development and trusts that it 
will attend to it in a timely manner.  The purpose of this 
REMAND is to obtain additional evidence and to ensure 
compliance with due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his case.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure satisfaction of due process concerns.  No 
inferences as to the ultimate disposition of the claims on 
appeal should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




